Exhibit 10.1
AGREE LIMITED PARTNERSHIP
31850 Northwestern Highway
Farmington Hills, MI 48334
(248) 737-4190


March 11, 2010




Re:           Letter Agreement of Employment for Laith Hermiz


Dear Mr. Hermiz:


This letter agreement sets forth all of the terms and conditions by which Agree
Limited Partnership (“AGREE”) retains your services.


1.           Title.  Your title will be Executive Vice President and you shall
report directly to the President and Chief Executive Officer.


2.           Compensation.  Your annual compensation will be Two Hundred Fifteen
Thousand and no/100 Dollars ($215,000.00) per year, which compensation will be
paid in accordance with the regular payroll practices of AGREE.  Your
compensation will be reviewed on an annual basis by the Board of Directors,
Compensation Committee Upon execution of this Agreement by the parties, you
shall receive a Fifteen Thousand and no/100 Dollars ($15,000.00) cash signing
bonus.


3.           Benefits.  You shall be eligible to receive the following
benefits:  (a) subject to any prequalification or ongoing requirements of the
group plan, you will be eligible to receive Blue Cross Health Insurance
consistent with that supplied to other executive level employees and/or such
substitute plan as may hereafter be maintained by AGREE; (b) you will receive a
Five Hundred and no/100 ($500.00) Dollar a month vehicle allowance; and (c) the
use of an AGREE gas credit card for business related fuel expenses.


4.           Stock.  Upon execution of this Agreement and upon commencement of
your employment, you will be eligible to receive Seven Thousand Two Hundred
Fifty (7,250) shares of Agree Realty Corporation restricted stock and on an
annual basis at the end of each calendar year, provided you are employed at such
year end you shall be eligible to receive Two Thousand Five Hundred (2,500)
shares of Agree Realty Corporation restricted stock (collectively “Stock”).  The
Stock shall be restricted as of the date of issuance and may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of, which
restrictions shall expire with respect to one-fifth (1/5) of total number of
restricted shares on each of the first, second, third, fourth, and fifth
anniversary dates of issuance.  The Stock shall be governed by and issued
pursuant to a restricted Stock agreement to be executed by you simultaneously
with the issuance of the Stock.


5.           Job Duties. AGREE has the sole and exclusive discretion to change,
extend or curtail the precise services and duties you are to perform (“Duties”).


6.           Best Efforts.  All Duties rendered by you for and on behalf of
AGREE shall be of the highest professional standards.  You shall devote your
full time, energies and talents to the success of AGREE.  You shall use your
best efforts to promote and shall during and after the expiration of this
Agreement, do nothing to reduce or injure the reputation of AGREE.


7.           Employment Period.  Your employment shall be At Will and may be
terminated by you or AGREE at any time, with or without cause or good reason,
with or without prior notice, and whereby the nature of your employment
relationship with AGREE cannot be modified, except in writing, signed by the
President or Chief Executive Officer.
 
 
 

--------------------------------------------------------------------------------

Laith Hermiz
March 11, 2010
Page 2
 


8.           Arbitration.  The parties shall arbitrate any and all disputes
relative to the employment relationship and/or termination from AGREE which
dispute would be resolved by judicial or administrative proceeding or in any way
relating to any alleged wrongful acts on the part of AGREE whether such disputes
are based on alleged statutory violations or otherwise (i.e., age, race, gender,
religion or any other form of protected class discrimination or harassment),
contractual breaches, retaliatory discharge or otherwise, exclusively through
the Procedures and Policies of the American Arbitration Association, unless
other procedures are agreed upon in writing between the parties.  Venue for any
such hearings shall be Oakland County, Michigan.  The determination of the
arbitrator shall be binding and final upon all parties.  The award of the
arbitrator may be filed with the Clerk of the Circuit Court for the County of
Oakland, Michigan, and judgment may be rendered by the Court upon the
arbitration award and execution may be issued upon the judgment.  The cost for
arbitration shall be split equally between AGREE and the Employee.


9.           Limitations.  Any arbitration or judicial proceeding arising out of
a dispute relative to your employment, shall not be brought by you unless the
same is commenced within  One Hundred Eighty (180) days following the incident
giving rise to such dispute.  If you fail to commence such a proceeding within
the One Hundred Eighty (180) day period, any rights you may have to prosecute
such a claim shall be extinguished and terminated.  In the event a court of
competent jurisdiction determines this provision is overly restrictive, then the
court having jurisdiction may alter such provision to that deemed reasonable
under state law.


10.           Entire Agreement.  This letter agreement represents the entire
agreement between you and AGREE and supersedes and cancels any prior or
contemporaneous arrangements, understandings or agreements, whether written or
oral, by and between you and AGREE relative to the subject matter hereof.  Any
amendments hereto shall be in writing and executed by both parties.


11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the United States of America and the State of
Michigan.


Laith, if you agree with the terms and conditions contained herein, please sign
and return a copy of this Agreement to the undersigned.


Very truly yours,


AGREE LIMITED PARTNERSHIP




                    /s/ Joel N. Agree                  
Joel N. Agree, President
AGREED TO AND ACCEPTED BY:


LAITH HERMIZ




                    /s/ Laith Hermiz                   
(Employee Signature)


Date:     March 11, 2010          


923170
 
 
 

--------------------------------------------------------------------------------

 